                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                          Civil Action No. 18-4137
Marion Diagnostic Center, LLC, et al. v.
McKesson Corporation, et al.


                                            ORDER

       AND NOW, this 26th day of June 2019, upon consideration of the Motion to Dismiss by

Defendants McKesson Corporation and McKesson Medical Surgical, Inc. (collectively,

“McKesson”) [Doc. No. 44] and the opposition of Plaintiff Marion Diagnostic Center, LLC and

Marion Healthcare, LLC (collectively “Marion”), and for the reasons set forth in the

accompanying Opinion, it is hereby ORDERED that the Motion is GRANTED. Counts I

through XXX of Marion’s Second Amended Complaint are DISMISSED as against McKesson.

       It is further ORDERED that if Marion can allege sufficient facts to state a claim against

McKesson, Marion may seek leave to amend its claims against McKesson by filing a motion for

leave within 30 days of the Court’s disposition of the last of the remaining motions to dismiss

that are now pending in Civil Action No. 18-4137.

       It is so ORDERED.

                                                     BY THE COURT:
                                                     /s/ Cynthia M. Rufe

                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
